Title: From Alexander Hamilton to Benjamin Lincoln, 17 November 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury DepartmentNovember 17 1791
Sir

Your letter of the 2nd instant has been duly received.
You were perfectly right in charging the Schooner Industry with the rate of foreign Tonnage. As the fact stands, it does not appear that the law authorises a restitution; and the parties, in pursuing a second voyage without a Register, after having been once indulged, and admonished, and after sufficient time and opportunity were given them, to procure the necessary papers, can have no claim to further forbearance, even if there was a discretion to grant it.
The 4th Section of the Tonnage ⟨act allows a⟩ restitution of the foreign Tonnage, ⟨which has⟩ been paid on Ships or Vessels of the United States under certain circumstances, prior to the passing of that act, which was in July, and can therefore not apply to any case subsequent to it.
To obviate the difficulty in respect to the terms “dying wood and dying drugs” I shall consider whether an enumeration cannot be formed of those articles. In the mean time I incline to a liberal interpretation of the terms in favor of manufactures.
In mine of the 12th instant I consented that you might discharge so many of the boatmen during the winter season as in your opinion should be deemed proper.
I am, Sir,   with great consideration   Your Most Obed Servant.
Benjamin Lincoln Esqr.Boston.
